Title: To John Adams from Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly Grasse, 22 October 1798
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly
To: Adams, John


				Duplicata
					his Excellency
					Charleston South Carolina 22th. October 1798.
				
				When I arrived here to Look for a Shelter against the dreadful Evils which threatened us in the most unfortunate Colony of St. Domingo, I Sollicited from President Washington a friend to my father the means of Subsisting of which an atrocious revolution had deprived me. Warmly Suported by General Knox, I was happy enough as to obtain to be employed as a Sub-Engineer under Mr. Serrant in the State of South Carolina. I allways Served under Mr. Serrant Chief engineer and Conjointly With Capne. Kalteizen, the only fort to which I have been employed, is that of fort Johnston, though the Works done there have not been of much consequence, yet it is according to my plans and Conscile it has been repaired. I am Confident President, I have not demerited; yet as a Stranger, I perhaps may have been misrepresented to the Government and I am induced to believe it, being not employed to the fortifications of this Port, which the apprehension of a War has rendered necessary, having served in  Europe with the General Esteem of my Chiefs, this neglect from the Government is so much the more Grievous to me, because it has, brought in the mind of my intimate friends, suspicions that Can hurt my reputation.Concious however sir you have been impressed with no idea unfavorable to me, I take de liberty to address myself to you to obtain some employment in the new Bodies that they are levying in your State. in 1785. I Began to serve as Captain Chief of Squadron in the Regiment of Royal Pologne to which I have been attached till oblige to quit france, with many of my comrades. Some time before my departure, my Prince had been pleased to promote me to rang of major in Second, but I could not fulfill those new duties on account of the troubles then existing in my unfortunate Country. before entering the Cavalry, I had Served in the King’s regiment of infantry, and I dare Say that I have allways quited those divers bodies Carrying with me the regrets and the esteem both of my Chiefs and Comrades.I have entreated Mr. harper to be so Good as to deliver my letter to you and to join his entreaties to mine, to obtain from you either Some employment in the new bodies of Cavalry or infantry or any other place you will be pleased to Grant me. you must remain Convinced sir that I intend to Serve your Country with the Greatest zeal and that the Services my father has had the happiness to render to this Continent shall allways be the basis and the Guid of my Conduct, besides having engraved for ever in my hart the benefits I have received from your Country they will answer for my fidelity and zeal.I have the honor to be with the highest Esteem and the most perfect Consideration / Of your, Excellency / the most humble and the / obedient servant
				
					Auguste de Grasse
				
				
			